DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/27/2021 has been entered. Claims 1-4, 12-13 have been amended, claim 19 has been cancelled and new claim 21 has been added. Therefore, claims 1-18 and 20-21 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiff, UWE et al. (DE – 19948444 A1, Examiner disclosed English  machined translation in previous office action) and further in view of Lenz (US – 2006/0103233 A1).
As per claim 1, Greiff discloses Membrane Damper Especially for Controlled Braking comprising:

a second chamber (32, Fig: 1) in which a compressible medium is located (an air-filled compression space with  the cavity 32, [0027], Fig: 1);
a first separating element (15, Fig: 1) supported by the housing (Fig: 1) and configured to separate the first chamber from the second chamber (Fig: 1);
a third chamber (39, Fig: 1) in which a compressible medium is located (Fig: 1);
a second separating element (19, Fig: 1) configured to separate the second chamber (32) from the third chamber (39, Fig: 1), the second chamber connected to the third chamber in a medium-conducting manner by a passage (30, Fig: 1) configured in the second separating element (Fig: 1); and
a closure element (18, Fig: 1) configured to be moved with the first separating element, the passage configured to be closed by the closure element as soon as the hydraulic pressure in the first chamber has reached a predefined pressure value [0029],
wherein the third chamber is formed by the second separating element (19) and a cover (20, Fig: 1) supported by the housing (12, Fig: 1),
wherein the second separating element (19) is retained on the cover by an interference fit in a fluid-impervious manner (Fig: 1).
Greiff discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein an axis extends through the passage, the closure element, and the supply line,

wherein the movement of the closure element in response to the hydraulic pressure at the predefined pressure value compresses the compressible medium in the third chamber.
Lenz discloses Diaphragm-Type Accumulator comprising:
an axis extends through the passage (an embodiment of a diaphragm-type  accumulator, Fig: 2-3), the closure element (14), and the supply line (4),
wherein the hydraulic pressure moves the closure element (14) in a direction of the axis (Fig: 3), and
wherein the movement of the closure element in response to the hydraulic pressure at the predefined pressure value compresses the compressible medium in the third chamber (Fig: 2-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the membrane damper of the Greiff to make the axis extends through the passage, the closure element, and the supply line, wherein the hydraulic pressure moves the closure element in a direction of the axis, and wherein the movement of the closure element in response to the hydraulic pressure at the predefined pressure value compresses the compressible medium in the third chamber as taught by Lenz in order to use in low pressure range and also provide low-cost to manufacture.

As per claim 2, Greiff discloses wherein the second separating (19) element extends along the axis (Fig: 1) and the interference fit is formed radially on the outside on the second separating element (Fig: 1).

As per claim 3, Greiff discloses wherein the second separating element (19) extends along the axis (Fig: 1) and has a substantially radially directed shoulder against which the first separating element bears in a sealing manner (16, 24, Fig: 1).

As per claim 4, Greiff discloses wherein the first separating element (15, Fig: 1) extends along the axis (Fig: 1) and has an annular sealing bead (16, Fig: 1) with which the first separating element bears in a sealing manner against one or more of the second separating element and a housing that delimits the first chamber (Fig: 1).

As per claim 6, Greiff discloses wherein the first separating element is formed in one piece with the closure element (According to a further embodiment, the diaphragm damper is produced from a solid material by machining, the foot part being connected in one piece to the support body, [0014}).

As per claim 7, Greiff discloses wherein the first separating element (15, Fig: 1) is configured with a diaphragm (longitudinal section of a first embodiment of the diaphragm damper 10 shown in Fig. 1, [(0021]).

As per claim 8, Greiff discloses wherein the first separating element is formed from an elastomer (The diaphragm damper 10 has a cup-shaped diaphragm 15 made of an elastomer resistant to brake fluid, [0021], Fig: 1).

As per claim 18, Greiff discloses wherein the diaphragm is a roller diaphragm (The invention also creates the possibility of operating the membrane as a roll-up diaphragm, at least in the region of the recess(formation), [0006]).

As per claim 21, Lenz further discloses wherein the supply line is the only path for the hydraulic pressure to enter and to exit the first chamber(4, Fig: 2-3).

Claims 5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiff, UWE et al. (DE – 19948444 A1, Examiner disclosed English  machined translation in previous office action) as modified by Lenz (US – 2006/0103233 A1) as applied to claim 1 above, and further in view of Tackett (US – 5,655,569).
As per claim 5, Greiff as modified by Lenz discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the second separating element is fully enclosed by the cover and the first separating element.
Tackett discloses Gas Charged Bladder for Low Pressure for Vehicular anti-lock Brake System comprising:
the second separating element (411, Fig: 4c) is fully enclosed by the cover (403, Fig: 4c) and the first separating element (501, Fig: 4c).


As per claim 9, Greiff as modified by Lenz and Tackett discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the predefined pressure value is predefined with a value between 0 and 30 bar.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the predefined pressure in which the predefined pressure value is predefined with a value between 0 and 30 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05, III. A.

As per claim 10, Greiff as modified by Lenz and Tackett discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the passage is formed with an open-pored material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the material in which the passage is formed with an open- pored material, since it has been held to be within the general skill of a worker in the art 
As per claim 11, Tackett further discloses wherein several passages are configured in the second separating element (411 has several passage, Fig: 4c).

Allowable Subject Matter
Claims 12-17 and 20 are allowed.
Prior art and teaching references fail to disclose wherein the third chamber is divided into several sub-chambers that are connected in each case to the second chamber by a passage in a medium-conducting manner (claim 12) and wherein the brake system damping device has a rib structure that supports the second separating element and passes through the third chamber with at least one structure rib (claim 13).
Claims 14-17 and 20 depend on claim 13.

Response to Arguments
Applicant’s arguments, see REMARK, filed 12/27/2021, with respect to the rejection(s) of claim(s) 1-4, 6-8, 18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Greiff, UWE et al. and further in view of  Lenz and Tackett.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                  

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657